




EXHIBIT 10.4


Amended and Restated Board Compensation Program
for Outside Directors
Effective May 20, 2010


Annual Retainers


·  
Annual cash retainer of $20,000 for each Outside Director

·  
Lead Director receives an additional annual cash retainer of $15,000

·  
Audit Committee Chair receives an additional annual cash retainer of $20,000

·  
Audit Committee members (other than the Chair) receive an additional annual cash
retainer of $5,000

·  
Compensation Committee Chair receives an additional annual cash retainer of
$15,000

·  
Compensation Committee members (other than the Chair) receive an additional
annual cash retainer of $3,000

·  
Nominating and Corporate Governance Committee Chair receives an additional
annual cash retainer of $15,000

·  
Nominating and Corporate Governance Committee members (other than the Chair)
receive an additional annual cash retainer of $3,000



Meeting Fees


·  
Board meeting fees of $1,500 for in-person attendance, $500 for telephonic
attendance

·  
Committee meeting fees of:

o  
$1,500 for in-person attendance of Audit Committee meetings, and $500 for
telephonic attendance

o  
$1,000 for in-person attendance of Compensation Committee meetings, and $300 for
telephonic attendance

o  
$1,000 for in-person attendance of Nominating and Corporate Governance Committee
meetings, and $300 for telephonic attendance



Equity awards as follows:



 
No. of Stock Options
No. of RSU’s
Total Shares
Initial Election Award
10,800
5,400
16,200
Annual Award
7,200
3,600
10,800













For purposes of this Program:


1. Outside Director shall mean any individual that is not an Inside Director and
meets the definition of “outside director” as it may be amended from time to
time under Section 162(m) the Internal Revenue Code of 1986, as amended, and the
rules and regulation thereunder;
2. Lead Director shall mean the Independent Director selected by a majority of
the Independent Directors, pursuant to the Corporate Governance Guidelines.
3. Inside Director shall mean any individual who is also an officer or employee
of the Corporation or any of its affiliates.
4. Independent Director shall mean any individual who qualifies as an
“independent director,” pursuant to the Corporate Governance Guidelines.


The determination of whether or not an individual is an Outside Director, Inside
Director or Independent Director (and in the case of an Outside Director whether
or not the grant of an option was necessary to attract such individual to join
the Board) shall be made by the Board of Directors in its sole and absolute
discretion at any time prior or subsequent to the date on which the individual
is appointed or elected to the Board of Directors.





 Approved By Board of Directors
 June 14, 2007
 
 

--------------------------------------------------------------------------------

 
